Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Detailed Action
Claims 1-16 have been examined.Claims 1-16 have been rejected.

Response to Arguments
The arguments submitted July 26, 2021 have been fully considered but are not persuasive.  Applicant has asserted that in Shaffer, a support engineer performs error reporting and debugging steps.  The examiner respectfully disagrees that the rejection is invalid for this reason.  The rejection below describes how it would be obvious that the support engineer utilize a computer device to perform software-related tasks and fulfill limitations related to a device automatically debugging the errors.  Applicant has made no specific arguments regarding the proposed modification.


Claim Rejections - 35 USC § 112 first paragraph
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.



Claim 1 lines 14-15 recite the limitation "autonomously consulting an index".  This limitation lacks written description.  The specification does describe performing functions "automatically" (paragraph 12) but "autonomously" has a different scope and is not described in the specification.
Claim 9 lines 13-14 recite "autonomously determine one or more error response instructions" and is rejected for the same reason as claim 1, above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Note that in the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is 

Claims 1-4, 6-12 and 14-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shaffer (US Patent 7,398,429) in view of Lopke (US Patent Application Publication 2002/0133755).

As per claim 1, Shaffer ('429) discloses a method of error reporting in a computer network, the method comprising:
	by computing devices comprising computer hardware:
	monitoring, with one or more first devices, one or more data operations, wherein the one or more first devices have access privileges to data (column 2 lines 58-61, tracing is performed at some level during a detected error and the level of tracing is adjusted in response to a detected error; Figure 2 shows tracing and logging being performed by a system including a hard disk);
	detecting, with the one or more first devices, an error associated with a failed performance of the one or more data operations (Figure 3 step 302);
	receiving diagnostic information, wherein the diagnostic information comprises information about the failed performance of the one or more data operations (column 8 lines 35-36, detailed logs are created; column 4 lines 55-61, the support engineer can receive and use the logs to identify the root cause of the error; this report may be sent to a remote server, as in column 8 line 36);

	providing the error response instructions to the one or more first devices (column 8 lines 49-51, the software modules responsible for an error may be debugged).

Shaffer ('429) teaches that the log data may be received and viewed by a support engineer (column 4 lines 55-61) and that a support engineer is capable of modifying the software modules of the system to cater to detected errors (column 5 lines 65-67).

Shaffer ('429) does not expressly disclose a second device used for receiving diagnostic information and analyzing the information; that the receiving, analyzing and providing are performed with a computing device comprising computer hardware; and that the analyzing is initiated and executed by a second device.

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the error logging system disclosed by Shaffer ('429) such that the support engineer uses a computer to receive and view error reports and to initiate the error response. This modification would have been obvious because, 

Shaffer ('429) does not expressly disclose the method wherein the one or more second devices do not possess access privileges to the data.

Shaffer (’429) teaches that the report is sent to a remote server (column 8 line 36) or personnel (column 8 lines 48-51). The examiner has taken official notice that it is well known in the art for a data storage system to protect its data by limiting the data's accessibility from external systems (as described in other prior art cited in the case file).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the software tracing system disclosed by Shaffer (’429) such that the software designer who receives the tracing report (column 8 lines 48-51), and the computer used by the software designer (as in an obvious implication discussed above), does not have access privileges to view sensitive data within the storage system. This modification would have been obvious because a client's privacy may be important to him and the software designer or technician who receives the error reports does not require access to the specific personal data related to the problem reports.



Lopke (755) teaches a diagnostic system in which an error code is reported by a device to a database (paragraphs 18 and 20) which then replies with an appropriate error correction procedure for the device (paragraph 25).

Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the diagnostic system disclosed by Shaffer (429) such that the diagnostic procedure employs a diagnostic database supporting error codes, as taught by Lopke (755). This modification would have been obvious because a user is generally provided with cryptic error codes when a machine breaks (Lopke (755) paragraph 2) and with the use of a remote database, a user is not required to identify a correct product or error code solution on his own (Lopke (755) paragraph 3).

As per claim 2, Shaffer ('429) in view of Lopke (755) discloses the method of claim 1 wherein the one or more first devices assemble the diagnostic information into a report and provide the report to the one or more second devices (Shaffer (492) column 6 lines 14-20 and column 8 line 36).



As per claim 4, Shaffer ('429) in view of Lopke (755) discloses the method of claim 1 further comprising requesting at least a portion of the diagnostic information, wherein the diagnostic information requested is determined based at least in part on information in the index (Lopke (755) paragraph 25, the error correction procedure is provided based on data corresponding to the reported error code).

As per claim 6, Shaffer ('429) in view of Lopke (755) discloses the method of claim 1 wherein monitoring the one or more data operations comprises monitoring at least one of following types of information: file type distribution, file size distribution, distribution of access time, distribution of modification time, distribution by owner, capacity of storage media, asset reporting by host, disk, or partition, and availability of resources (Shaffer (429) column 6 lines 17-19), disks, hosts, and applications.

As per claim 7, Shaffer ('429) in view of Lopke ('755) discloses the method of claim 1 wherein the one or more second devices generate an error report based upon selection criteria provided by an administrator (Shaffer (429) column 5 lines 63-67).

As per claim 8, Shaffer ('429) in view of Lopke ('755) discloses the method of claim 1 wherein the one or more second devices generate an error report without human 

As per claims 9-12 and 14-16, these claims recite limitations found in claims 1-4 and 6- 8, respectively, and are respectively rejected on the same grounds as claims 1-4 and 6- 8.

Claims 5 and 13 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Shaffer (’429) in view of Lopke ('755) and Gold (US Patent 6,058,494).

As per claim 5, Shaffer (’429) in view of Lopke ('755) discloses the method of claim 1. Shaffer (’429) in view of Lopke ('755) does not expressly disclose the method wherein the one or more second devices prioritize an error report, wherein the error report is provided to the one or more second devices as part of an ordered queue of error reports. 

Gold (494) teaches a storage status monitoring system wherein error messages are ordered based on their severity (column 2 lines 6-9). Prior to the effective filing date of the claimed invention it would have been obvious to a person of ordinary skill in the art to modify the monitoring system disclosed by Shaffer . 




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Baekelmans teaches customer device monitoring and automated rules-based troubleshooting.  Yamasaki teaches a system in which a customer device reports errors while avoiding transmitting confidential information with reports.
 




Contact Information


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571) 272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:00PM (Pacific Time).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached at (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  The fax phone number for the examiner is 571-273-8186.  The examiner may be e-mailed at joseph.schell@uspto.gov though communications via e-mail are not permitted without a written authorization form (see MPEP 502.03).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JS/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114